Citation Nr: 1236887	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthralgia/arthropathy.

2.  Whether new and material evidence has been received to reopen a claim for depression and anxiety.   

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for tendonitis.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to an increased rating for status post fractured left clavicle, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2004, July 2007, and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of entitlement to a higher rating for a fractured left clavicle, and entitlement to service connection for an ankle disability and an acquired psychiatric disorder, to include schizophrenia were remanded in August 2010 for further development.

With respect to the remaining issues, a notice of disagreement was received in October 2010; a statement of the case was issued in May 2012; and a substantive appeal was received in June 2012.

The Board also remanded the issues of entitlement to service connection for a cervical spine disability and a bilateral knee disability.  The RO issued a February 2012 rating decision in which it granted service connection for a cervical strain and for bilateral knee patella spur.  The granting of service connection constitutes a complete grant of these claims.  Consequently, they are not before the Board.  

The Veteran presented testimony at a Board hearing in March 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a left arm disability, tendonitis, a bilateral ankle disability, and a disability manifested by arthralgia/arthropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2008, the RO denied the Veteran's claim for arthralgia/arthropathy.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the May 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the May 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In May 2008, the RO denied the Veteran's claim for depression/anxiety.  The Veteran failed to file a timely notice of disagreement.  

4.  Certain evidence received since the May 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the May 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  A psychiatric disability, to include depression, anxiety, and schizophrenia was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.

6.  The Veteran's status post fractured left clavicle is not manifested by dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement; favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees; limitation of the minor arm to shoulder level; or malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  


CONCLUSIONS OF LAW

1.  The May 2008 RO decision, which denied the Veteran's claim for service connection for arthralgia/arthropathy is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the May 2008 RO decision is new and material; accordingly, the claim of service connection for a disability manifested by arthralgia/arthropathy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 2008 RO decision, which denied the Veteran's claim for service connection for depression and anxiety is final.  38 U.S.C.A. § 7103 (West 2002).

4.  Evidence received since the May 2008 RO decision is new and material; accordingly, the claim of service connection for depression and anxiety is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A psychiatric disability, to include depression, anxiety, and schizophrenia was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected status post fractured left clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated June 2004, March 2007, and March 2010.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO sent the Veteran a December 2008 correspondence that fully complied with Vazques-Flores.   

The March 2007 and March 2010 notifications complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in March 2010.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the March 2010 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical and psychiatric examinations dated November 1996, July 2000, June 2004, November 2006, September 2011, and October 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for arthralgia/arthropathy, and for depression and anxiety were denied by way of a May 2008 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the May 2008 rating decision became final.  The evidence on record at the time of the May 2008 denial consisted of the service treatment records and VA outpatient treatment records.  The service treatment records failed to contain any findings attributed to arthralgia/arthropathy, depression, or anxiety.  Post service treatment records reflected that the Veteran complained of arthralgia in early 2004; and that in February 2004, the Veteran was assessed with arthropathy of the left shoulder.  They also reflect that the Veteran was diagnosed with a depressive disorder on September 11, 2001; and that he was diagnosed with anxiety in April 2004.  

The Veteran's service connection claim for depression and anxiety was denied because there was no evidence of the disability in service, including no medical nexus linking the disability to service.  The Veteran's claim for arthralgia/arthropathy was denied because arthralgia and arthropathy refer to subjective complaints of pain; and pain is not able to be service connected without an underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

Evidence received since the May 2008 rating decision includes additional outpatient treatment reports, records from the Social Security Administration (SSA), an April 2004 correspondence from the Veteran's mother, and testimony from the Veteran offered at a March 2010 Board hearing.  The Veteran testified that while he was in Fort Jackson, South Carolina, he experienced sudden pain in his knees and ankles, as well as a burning sensation in his shins and up and down his legs.  He also testified that while he was in service, he began waking up in the middle of the night with nightmares; and that he began feeling depressed and homesick.  His mother reported that she and her sister visited the Veteran in South Carolina, when the Veteran was still in service.  She stated that he seemed to not be feeling well.  He seemed distant, disoriented, and agitated.  She further stated that after breaking his shoulder, he became depressed due to concerns of the outcome of his military career.  Finally, she stated that since the Veteran was discharged from service, he has continued to have problems with panic attacks, and he has been admitted to the hospital three times.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  The Board finds that the Veteran's testimony meets the low threshold of 38 C.F.R. § 3.156(a) and it constitutes new and material evidence sufficient to reopen his claims.  As noted above, the RO previously denied the claims because there were no findings in the service treatment report of a psychiatric disability; and arthralgia cannot be compensated without an underlying disorder.  The Veteran's testimony and his mother's statement (which is presumed to be credible for new and material evidence purposes only) are evidence of in-service disabilities.  This constitutes an unestablished fact necessary to substantiate the claims.  As new and material evidence has been received to reopen the claim, the claim for depression and anxiety, as well as his claim for a disability manifested by arthralgia/arthropathy will be reopened.   


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychiatric disabilities (schizophrenia, anxiety, depression)
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court explained that where a pro se layperson files a claim for VA disability benefits and refers to a specific psychiatric condition, such as PTSD, the claim is not to be so narrowly construed as to apply exclusively to a claim for disability resulting from the named psychiatric disease.  Clemons, 23 Vet. App. at 5.  Rather, VA should construe the claim based on the reasonable expectations of the non-expert self-represented claimant and the evidence developed in processing that claim.  Id. 

As the Court stated in Clemons, "[r]easonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Id. 

Consequently, the Veteran's reopened claim for service connection for depression and anxiety will be included with the adjudication of his claim for a psychiatric disability, to include schizophrenia.  

At the Veteran's March 2010 Board hearing, he testified that that he was first diagnosed with schizophrenia psychosis in 2001.  He stated that when it was diagnosed, his doctor told him that the schizophrenia had to have begun during service because "this kind of illness doesn't just pop up on you.  It takes time to show..."  The Veteran also testified that he was treated at the East Alabama Medical Center (a private facility) for a panic attack in 1997.  He stated that he was at home and began thinking about his injury.  All of a sudden he began having chest pains.  When he sought treatment, he was told that he was having a panic attack.  He testified that the disability began in service; but that it "started coming to head shortly thereafter."  He testified that while he in service, he began waking up in the middle of the night with nightmares; and that he began feeling depressed and homesick.  He testified that he wrote letters to his family in which he reported these symptoms.  The record was held open for 60 days so that the Veteran would have an opportunity to submit these letters.  

The Veteran's service treatment records fail to reflect any findings attributed to a psychiatric disorder.  The post service treatment reports reflect several different diagnoses, but do not contain a nexus pinion linking them to service.  

The Veteran underwent a VA examination in November 1996; and the examination yielded normal psychiatric findings.  

Pursuant to the Board's August 2008 remand, the Veteran underwent a VA examination in September 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was committed to a VA hospital due to symptoms of schizophrenia, mood disorder, anxiety, and depression.  He further reported that his symptoms began while he was in the military.  The examiner noted that the Veteran has been hospitalized on numerous occasions for acting out behavior.  The Veteran reported attempting suicide via sleeping pills at the age of 23.  He denied any recent suicidal thoughts or ideations.  He reported that he has used alcohol and marijuana in the past.  He discontinued using drugs within the past year.  He reported that he hears voices and sees things; and that he has paranoid and persecutory delusions.  The Veteran also reported: depressed mood; suspiciousness; panic attacks more than once per week; mild memory loss; impairment of short and long term memory; circumstantial, circumlocutory or stereotyped speech; difficulty understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work; inability to establish and maintain effective relationships; persistent delusions or hallucinations; and intermittent inability to perform activities of daily living.  

Upon examination, the examiner noted that the Veteran demonstrated deficits in attention and concentration.  His scores on the Beck Depression Inventory indicated mild symptoms.  The examiner stated that the Veteran's symptoms appear to have begun following discharge from service, and in conjunction with his use of alcohol and drugs.  He opined that the claimed disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  

The Board acknowledges the Veteran's contention that his psychiatric disability began during service.  The Board also acknowledges his contention that he experienced symptoms such as nightmares and trouble sleeping during service.  Likewise, the Board acknowledges the April 2010 correspondence from the Veteran's mother.  The Veteran and his mother are considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

However, the Veteran and his mother are not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, he testified that he reported his in-service symptoms to family members through correspondences during service.  The record was held open so that he could submit these letters.  No letters were received.  The Veteran underwent a VA examination in November 1996 (eight months after discharge from service); and the examination yielded normal findings.  Moreover, the Veteran stated that he was diagnosed with an anxiety attack at the East Alabama Medical Center in 1997.  However, there are no records to substantiate the treatment inasmuch as the RO received a November 2009 response from East Alabama Medical Center, stating that they have no record of the Veteran.  For these reasons, the Board finds that the competent medical opinion expressed by the September 2011 examiner is more probative than the opinion of the Veteran and his mother.  The examiner reviewed the Veteran's records as well as his reported history.  He provided an alternate cause for his current diagnoses.  In the absence of any findings in the service treatment records or for several years after service, and without a competent medical opinion linking his psychiatric disability to service, the Board finds that the preponderance of the evidence weighs against the claim.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected status post fractured left clavicle has been rated by the RO under the provisions of Diagnostic Code 5203.  Under this regulatory provision, a rating of 10 percent is warranted for nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is the highest available rating, and is warranted for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.

Other potentially applicable rating codes include Diagnostic Codes 5200-5202.  

Under Diagnostic Code 5200 (minor arm), a 20 percent evaluation is warranted for favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees.  A 30 percent evaluation is warranted for intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for unfavorable ankylosis with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of the minor arm to shoulder level.  A 30 percent rating is warranted for limitation of the minor arm to shoulder level or to midway between the side and shoulder level.  A 30 percent evaluation is warranted for limitation of the minor arm to 25 degrees from the side. 

Under Diagnostic Code 5202 (minor arm), a 20 percent evaluation is warranted for malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  A 20 percent evaluation is also warranted for malunion of the humerus with marked deformity or for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent evaluation is warranted for fibrous union of the humerus, and a 50 percent evaluation is warranted for nonunion (false flail joint) of the humerus.  Loss of the head of the humerus (flail shoulder) warrants a 70 percent rating. 

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran filed his claim in July 2000.  He underwent a VA examination in December 2000.  The examiner noted that the Veteran fractured his left clavicle in 1995, while playing football.  The Veteran reported spasms in his back and intermittent tingling in his arms and fingers.  The examiner noted that the Veteran is right hand dominant.  Consequently, the Veteran's disability is to his non-dominant (or minor) arm.  Upon examination, the examiner noted an apparent deeply displaced lateral 1/3 of the left clavicle.  The Veteran achieved active abduction of the left shoulder to 170 degrees and active forward flexion to 160 degrees.  Passive ranges of motion were the same as active range of motion.  Strength in the left shoulder and left upper extremity was 5/5; and the sensory examination was grossly normal.  Radiograph revealed an old healed fracture of the left clavicle with exuberant bony callous formation of the midshaft.  There was a degree of foreshortening to the clavicle as well as angulation.  The glenohumeral joint was normal, with no fracture or dislocation of the shoulder.  The examiner assessed the Veteran with a history of left clavicle fracture with ongoing discomfort and mildly decreased range of motion.  

A February 2004 x-ray report reflected that the Veteran had a well healed fracture involving the midshaft of the left clavicle.  Otherwise, the left shoulder was normal.

The Veteran underwent another VA examination in June 2004.  He reported that he has missed 2 1/2 days of work in the past 12 months due to his clavicle disability.  He reported pain that that he rated a 6 in severity on a scale of 1-10.  He also reported a pulling sensation, popping, and tingling in his left arm, with occasional swelling and redness.  He reported that he took ibuprofen for the pain and sometimes uses a hot pack.  He denied any history of arthritis.  Functionally, he reported that he cannot perform heavy lifting; and that he has problems pushing and pulling.  He also stated that he has weakness of the left upper extremity after sleeping on it.  

Upon examination, there was no muscular asymmetry; but the Veteran did have an obvious deformity to the mid-shaft of his left clavicle.  The clavicle was nontender, with no swelling or redness.  He achieved flexion to 180 degrees bilaterally with pain on he left; adduction 50 degrees bilaterally with pain on the left; and external and internal rotation to 90 bilaterally, with pain on the left.  He had a slight increase in pain with range of motion of his left shoulder; but there was no decrease in range of motion with repetitive testing.  The examiner assessed the Veteran with previous clavicular fracture with mild to moderate impairment secondary to pain.  

The Veteran underwent another VA examination in November 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran rated his left clavicle pain as 5-6 on a scale of 1-10.  He reported a pulling sensation, popping, tingling, and occasional swelling and redness.  He reported that the pain radiates to his shoulder and neck.  He reported flare-ups of pain in which the pain will increase to a 9 or a 10.  He stated that these flare-ups occur daily and last for several hours.  He reported an additional loss of motion and functional impairment of 10 to 25 percent with flare-ups.  He denied any history of dislocation or arthritis.  His functional impairments remained the same (inability to perform heavy lifting, and difficulty pushing and pulling).  

Upon examination, the Veteran had mild tenderness to the anterior shoulder.  He achieved flexion to 170 degrees (with pain), abduction to 170 degrees (with pain), adduction to 50 degrees (with pain), and external and internal rotation to 90 degrees (with pain).  The Veteran had an increase of pain, but no decrease in range of motion with repetitive testing.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing.  He had a positive impingement sign with internal and external rotation.  He also had rotator cuff weakness of the left shoulder.  

At the Veteran's March 2010 Board hearing, he testified that his left clavicle disability prevents him from perform light duties at work.  He also stated that he has a lot of damage to the left side of his arm which has caused pain to the entire left side of his body.  He estimated his level of pain to be an 8-9 out of 10 every day.  He reported that he cannot lay on it when he goes to bed.  He stated that he also suffers from swelling in the shoulder. 
   
The Veteran underwent his most recent VA examination in October 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran achieved flexion and abduction of his left shoulder to 150 degrees (with pain at 150 degrees).  He was able to perform repetitive use testing with three repetitions.  He continued to achieve flexion and abduction of his left should to 150 degrees (with pain at 150 degrees).  The examiner noted that the Veteran had a deformity, and pain on movement; however, he did not have any additional limitation of motion.  He had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon.  Muscle strength was 3/5 on flexion and abduction (indicating active movement against gravity).  Hawkins' Impingement and Lift-off subscapularis tests were positive.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was no dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  There was a history of mechanical symptoms (guarding of movement only at shoulder level).  No degenerative or traumatic arthritis had been documented.  An MRI revealed a healed clavicle fracture and small tear to the supraspinatus tendon.  The examiner opined that the shoulder disability does not affect the Veteran's ability to work.    

In order to warrant a rating in excess of 10 percent, the Veteran's disability must be warranted by dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement (Diagnostic Code 5203); favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees (Diagnostic Code 5200); limitation of the minor arm to shoulder level (Diagnostic Code 5201); or malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level (Diagnostic Code 5202).  

The Veteran has undergone numerous VA examinations, and none of the criteria for a rating in excess of 10 percent have been met.  The October 2011 specifically found no dislocation or nonunion of the clavicle, malunion of the humerus, or ankylosis.  Moreover, numerous VA examinations have shown that the Veteran's range of motion is not limited to shoulder level.  To the contrary, at his most recent examination, he was able to achieve forward flexion and abduction to 150 degrees.  

Finally, in regards to DeLuca criteria, the October 2011 examiner found that the Veteran's disability does not cause the Veteran to suffer from excessive fatigability or incoordination.  There is no medical evidence to show that there is any additional loss of motion due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for status post fractured left clavicle must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

New and material evidence has been received to reopen claims for entitlement to service connection for a disability manifested by arthralgia/arthropathy, and depression and anxiety.  These claims are reopened.

Entitlement to service connection for a psychiatric disability, to include depression, anxiety, and schizophrenia is not warranted; and entitlement to a rating in excess of 10 percent for status post fractured left clavicle is not warranted.  To this extent, this appeal is denied.


REMAND

Ankle
In August 2008, the Board remanded the Veteran's claim for service connection for a bilateral ankle disability.  The basis for the remand was that that previous medical nexus opinion had failed to consider the Veteran's statements regarding the occurrence of the disability in service and his statements regarding the continuity of symptomatology.  The Board instructed the RO to obtain an addendum opinion that would address these statements by the Veteran.  

The RO obtained a nexus opinion in October 2011.  However, the opinion is inadequate in that it did not comply with the remand instructions.  The examiner failed to note the Veteran's contentions (made at his March 2010 Board hearing and elsewhere throughout the claims file) that the pain in his ankles lasted throughout his time in service and beyond.  He reported that he sought treatment approximately one year after discharge; but was told that nothing was wrong.  He further testified that after discharge, he self medicated the pain with over the counter painkillers.  In short, the Veteran has reported a continuity of symptomatology.  This was not addressed by the examiner.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.
   
Tendonitis
In a January 2010 correspondence, the Veteran filed a service connection claim for tendonitis.  It is not clear from the Veteran's statements which tendon is disabled.  The RO correctly noted that the Veteran was diagnosed with Achilles tendonitis in June 2009.  The Board finds this disability is closely related to (and may even be one and the same as) the Veteran's ankle disability.  Since the Board is remanding the ankle claim, the Board finds that this claim should be remanded for an examination as well.  

The examiner should be asked to opine whether it is as likely as not that the Veteran's Achilles tendonitis began during or is causally related to service.  If the examiner finds that the Veteran's ankle disability is related to service, the examiner should also opine whether the Veteran's Achilles tendonitis is at least as likely as not secondary to his ankle disability.  


Left arm
Likewise, it appears that the Veteran's left arm complaints may be related to his service connected status post fractured left clavicle.  It is difficult to determine if the Veteran's symptoms are due to his service connected disability (and have already been rated) or if the Veteran has incurred an additional disability to the left arm.  The Board finds that the claim should be remanded for a VA examination to determine if the Veteran has incurred an additional disability, and if so, whether it is causally related to service.  
 
Arthralgia/arthropathy
The RO correctly noted that arthralgia refers to pain, which cannot be service connected in the absence of an underlying disability.  The Veteran should be scheduled for a VA examination for the purposes of finding out all the locations of the Veteran's pain; to determine if the Veteran suffers from additional underlying disabilities; and to determine if these disabilities began during or are causally related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded an in-person VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should offer comments and opinions as to: 

a) whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the diagnosed bilateral ankle disorder is causally or etiologically related to the Veteran's service; and, 

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology, including statements regarding the symptoms he experienced during and shortly after service.  The examiner must provide the rationale for the opinions provided in a legible report.  The examiner must not rely on the absence of evidence in the service treatment records as the sole basis to provide a negative opinion. 

b) whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the Veteran's Achilles tendonitis began during or is causally related to service, to include as secondary to his bilateral ankle disability.  

c) whether the Veteran has a left arm/shoulder disability in addition to his status post fractured clavicle.  If so, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that any additional disability began during or is causally related to service, to include as secondary to his service connected status post fractured left clavicle.

d) whether the Veteran has a disability manifested by arthralgia/arthropathy, and if so, whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the disability began during or is causally related to service, to include as secondary to his service connected status post fractured left clavicle.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


